Exhibit 10.1
 
RESCISSION AGREEMENT


This Rescission Agreement (the "Agreement") is made and entered into as of
November 25, 2008, and effective as of April 1, 2008, by and among Global
Roaming Distribution, Inc., a Florida corporation (the "Company"), Global
Roaming Inc. (“GRI”), a Nevada corporation, and the Holders named below.  The
Company and GRI may be referred to herein individually as a "party" and together
as the "parties."


WITNESSETH THAT:


WHEREAS, on January 29, 2008, the Company and GRI entered into a share exchange
agreement (“Exchange Agreement”), pursuant to which the Company issued and sold
to GRI 8,000,000 shares of the Company’s Series A Preferred Stock (“Preferred
Shares”) as consideration for the transfer to the Company of 2,000,000 common
shares (“Cubic Shares”) of Cubic Telecom Limited (“Cubic”) held by GRI.


WHEREAS, the 8,000,000 Preferred Shares are currently held by Michael Thaler,
Yakov Sarousi, and Jenny Callicott, in the amount of 2,666,667 Preferred Shares,
4,000,000 Preferred Shares, and 1,333,333 Preferred Shares, respectively;


WHEREAS, a dispute has arisen between the Company, GRI and Cubic with regard to
the Exchange Agreement and the parties’ ongoing relationships.


WHEREAS, the Boards of Directors of GRI and the Company have determined that it
is in the best interests of the Company and its stockholders to rescind the
Exchange Agreement.


WHEREAS, the parties desire to: (i) rescind the Exchange Agreement; (ii) return
to the Company for cancellation the certificates representing the Preferred
Shares; and (iii) return to GRI the certificate representing the Cubic Shares.




NOW, THEREFORE, in consideration of the foregoing and mutual covenants set forth
below, the parties hereto agree as follows:


1.           RESCISSION OF AGREEMENT AND DELIVERY OF SECURITIES


1.1           Closing.  The closing (the “Closing” or “Closing Date”) shall take
place on or before November 25, 2008, at the offices of Sichenzia Ross Friedman
Ference LLP, 61 Broadway, 32nd Fl. New York, NY 10006, or as counsel for the
parties otherwise may agree, subject to the satisfaction of the Closing
Conditions (hereinafter defined) having been satisfied or waived by Parties. At
the Closing, upon the terms and subject to the conditions set forth herein,
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company and GRI agree to rescind the Exchange Agreement,
and such Exchange Agreement shall be of no further force or effect as between
the Company and GRI.  Each party shall deliver to the other agreements and other
items set forth in Section 1.2 of this Agreement.
 
 
1

--------------------------------------------------------------------------------


 
 
1.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to GRI the following:
 
(i)           this Agreement duly executed by the Company;  and
 
(ii)           a certificate evidencing the Cubic Shares together with a stock
power duly endorsed to GRI;
 
(b)           On or prior to the Closing Date, GRI shall deliver or cause to be
delivered to the Company the following:
 
(i)           this Agreement duly executed by GRI; and
 
(ii)           a certificate evidencing 8,000,000 Preferred Shares, together
with a stock power duly endorsed to the Company.
 
1.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of GRI contained herein;
 
(ii)           all obligations, covenants and agreements of GRI required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by GRI of the items set forth in Section 1.2(b) of
this Agreement.
 
(b)           The obligations of GRI hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by the Company of the items set forth in Section
1.2(a) of this Agreement.
 


2.           REPRESENTATIONS AND WARRANTIES


2.1           The Company hereby represents and warrants to GRI as follows:
 
 
2

--------------------------------------------------------------------------------



 
           (a)           Organization and Qualification.  The Company is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.  The Company is not in violation nor default of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement, (ii) or (ii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement (any of (i), or (ii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated the Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery this Agreement by the Company and the
consummation by it of the transaction contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws, articles of
organization, operating agreement or other organizational documents, if any, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument to which the Company is a party, or (iii) result in a violation by
the Company of any law, rule, regulation, order, judgment, injunction or decree
of any court or governmental authority to which the Company is subject.
 
(d)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of this Agreement.
 
(e)           Transfer of the Shares.  The Company is the record and beneficial
owner of the Cubic Shares set forth below the Company’s signature block on the
signature page to this Agreement.  The Company has good title to such securities
free and clear of any tax, lien, charge, mortgage, pledge, right (including any
rights of first offer and tag-along rights) or encumbrances of any kind and such
securities are not subject to any pre-emptive, participation or similar right
(“Liens”).  Delivery of the securities to GRI will pass good and valid title to
the securities, free and clear of any Liens.
 
 (g)           No Reliance.  The Company has made its own independent decision
to enter into this Agreement and whether this Agreement is appropriate or proper
for the Company based upon the Company’s own judgment and upon advice of such
advisors as the Company deems necessary.  The Company acknowledges and agrees
that it is not relying, and has not relied, upon any communication (written or
oral) of GRI or Cubic or any affiliate, employee, director or agent of the them,
other than as specifically stated in this Agreement, with respect to the legal,
accounting, tax or other implications of this Agreement, and that the Company
has conducted its own analyses of the legal, accounting, tax and other
implications hereof and thereof; it being understood that information and
explanations related to the terms and conditions of this Agreement shall not be
considered investment advice or a recommendation to enter into this Agreement.
 
(h)           Material, Non-Public Information.   The Company acknowledges that
GRI currently may have, and later may come into possession of, information with
respect to Cubic, the Company and/or GRI that may or may not be known to the
Company and that may be material to a decision to transfer the Cubic Shares
(“Cubic Excluded Information”), and the Company has determined to transfer the
Cubic Shares notwithstanding its lack of knowledge of the Cubic Excluded
Information.
 
2.2                      GRI represents and warrants to the Company as follows:
 
           (a)           Organization and Qualification.  GRI is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization.  GRI is not
in violation nor default of any of the provisions of its certificate or articles
of incorporation, bylaws or other organizational or charter documents.  GRI is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of this Agreement, or
(ii)  a material adverse effect on GRI’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), or
(ii), a “Material Adverse Effect”) and no Proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.
 
 
3

--------------------------------------------------------------------------------


 
 
(b)           Authorization; Enforcement.  GRI has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated the
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery this Agreement by GRI and the consummation by it of the transaction
contemplated hereby have been duly authorized by all necessary action on the
part of GRI and no further action is required by GRI, the Board of Directors or
GRI’s stockholders in connection therewith.  This Agreement has been duly
executed by GRI and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of GRI enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement by GRI and the consummation by GRI of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of GRI’s
certificate of incorporation, bylaws, articles of organization, operating
agreement or other organizational documents, if any, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
GRI is a party, or (iii) result in a violation by GRI of any law, rule,
regulation, order, judgment, injunction or decree of any court or governmental
authority to which GRI is subject.
 
(d)           Filings, Consents and Approvals.  GRI is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by GRI of this Agreement.
 
(e)           Transfer of the Shares.  Michael Thaler, Yakov Sarousi and Jenny
Callicott (the “Holders”) are the record and beneficial owner of the Preferred
Shares.  The Holders have good title to such securities free and clear of any
tax, lien, charge, mortgage, pledge, right (including any rights of first offer
and tag-along rights) or encumbrances of any kind and such securities are not
subject to any pre-emptive, participation or similar right (“Liens”).  Delivery
of the securities to the Company will pass good and valid title to the
securities, free and clear of any Liens.
 
 (g)           No Reliance.  GRI has made its own independent decision to enter
into this Agreement and whether this Agreement is appropriate or proper for GRI
based upon its own judgment and upon advice of such advisors as GRI deems
necessary.  GRI acknowledges and agrees that it is not relying, and has not
relied, upon any communication (written or oral) of the Company or any
affiliate, employee, director or agent of the them, other than as specifically
stated in this Agreement, with respect to the legal, accounting, tax or other
implications of this Agreement, and that GRI has conducted its own analyses of
the legal, accounting, tax and other implications hereof and thereof; it being
understood that information and explanations related to the terms and conditions
of this Agreement shall not be considered investment advice or a recommendation
to enter into this Agreement.
 
(h)           Material, Non-Public Information.   GRI acknowledges that the
Company currently may have, and later may come into possession of, information
with respect to Cubic and/or the Company’s operations that may or may not be
known to the Company and that may be material to a decision to transfer the
Preferred Shares (“Excluded Information”), and GRI has determined to transfer
the Preferred Shares notwithstanding its lack of knowledge of the Excluded
Information.
 
2.3                      The Holders represent and warrant to the Company as
follows:


(a)(a)                      Transfer of the Shares.  Each Holder is the record
and beneficial owner of the Preferred Shares as set forth above.  Each Holder
has good title to such securities free and clear of any tax, lien, charge,
mortgage, pledge, right (including any rights of first offer and tag-along
rights) or encumbrances of any kind and such securities are not subject to any
pre-emptive, participation or similar right (“Liens”).  Delivery of the
securities to the Company will pass good and valid title to the securities, free
and clear of any Liens.
 
 
4

--------------------------------------------------------------------------------


 
 (b)           No Reliance.  Each Holder has made its own independent decision
to enter into this Agreement and whether this Agreement is appropriate or proper
for such Holder based upon its own judgment and upon advice of such advisors as
such Holder deems necessary.  The Holders acknowledge and agree that they
are  not relying, and has not relied, upon any communication (written or oral)
of the Company or any affiliate, employee, director or agent of the them, other
than as specifically stated in this Agreement, with respect to the legal,
accounting, tax or other implications of this Agreement, and that such Holders
have conducted their own analyses of the legal, accounting, tax and other
implications hereof and thereof; it being understood that information and
explanations related to the terms and conditions of this Agreement shall not be
considered investment advice or a recommendation to enter into this Agreement.
 
(c)           Material, Non-Public Information. Each Holder acknowledges that
the Company currently may have, and later may come into possession of,
information with respect to the Company’s operations that may or may not be
known to the Company and that may be material to a decision to transfer the
Preferred Shares (“Excluded Information”), and such Holder has determined to
transfer the Preferred Shares notwithstanding its lack of knowledge of the
Excluded Information.


 
3.           SURVIVAL OF REPRESENTATIONS


           3.           Survival of Representations.  Regardless of any
investigation at any time made by or on behalf of any party hereto or of any
information any party may have in respect thereof, all covenants, agreements,
representations and warranties made hereunder or pursuant hereto or in
connection with the transaction contemplated hereby shall survive the execution
and delivery of this Agreement and continue in effect for 12 months after the
execution and delivery of this Agreement (the “Survival Period”), except that:
(i) Company’s title representations in Section 2.1(e); and (ii) GRI’s title
representations in Section 2.2(e), shall survive for the period that is
permitted for third-party claims by the applicable statute of limitations.


4.           MISCELLANEOUS
 
4.1                      Expenses.  All fees and expenses incurred by the
parties in connection with the transactions contemplated by this Agreement shall
be borne by the respective parties hereto.


           4.2           Further Assurances.  From time to time, at a party’s
request and without further consideration, the other party, at the requesting
party’s expense, will execute and transfer such documents and will take such
action as may reasonably be requested in order to effectively consummate the
transactions contemplated herein.


           4.3           Parties in Interest.  All the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by the prospective heirs, beneficiaries, representatives,
successors and assigns of the parties hereto.


4.5                      Entire Agreement. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof.  This Agreement shall not be amended except by a writing signed
by both parties or their respective successors or assigns.
 
 
 
5

--------------------------------------------------------------------------------



 
4.6                      Headings.  The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretations of this Agreement.


4.7                      Governing Law.  For all purposes this Agreement will be
governed exclusively by and construed and enforced in accordance with the laws
of the State of New York and the Courts prevailing in the State of New York.


4.8                      Notices.  All notices, requests, demands, and other
communication hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) as follows:


If to the Company:


__________________


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: Richard A. Friedman, Esq.




If to GRI:


Global Roaming Inc.,
20801 Biscayne Blvd.
Suite 101
Miami, Florida 33180


If to the Holders:


20801 Biscayne Blvd.
Suite 101
Miami, Florida 33180


If to GRI or any Holder, with a copy to:


Becker & Poliakoff, LLP
45 Broadway
New York, NY 10006
Attn. Victor J. DiGioia
 
 
6

--------------------------------------------------------------------------------



 
4.9                      Effect.  In the event any portion of this Agreement is
deemed to be null and void under any state, provincial, or federal law, all
other portions and provisions not deemed void or voidable shall be given full
force and effect.


4.10                      Counterparts.  This Agreement may be executed in one
or more counterparts and by transmission of a facsimile or digital image
containing the signature of an authorized person, each of which shall be deemed
and accepted as an original, and all of which together shall constitute a single
instrument.  Each party represents and warrants that the person executing on
behalf of such party has been duly authorized to execute this Agreement.


4.11                      Transfer.                                This
Agreement will constitute, and may be presented to the appropriate parties
transfer agent as the transferring parties irrevocable authorization to transfer
the record ownership of the Cubic Shares and Preferred Shares to the respective
parties.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Company, GRI and the Holders on the date first written above.




*************
(signature page follows)
 
 
7

--------------------------------------------------------------------------------


 
           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the day and year first written above.


THE COMPANY:




By:  _/s/ Yakov Sarousi_____________
Name: Yakov Sarousi
Title: Chief Executive Officer




GRI:


By:  _/s/ Yakov Sarousi_____________
Name: Yakov Sarousi
Title: Chief Executive Officer


THE HOLDERS:




_/s/ Michael Thaler_________________
Michael Thaler
 
_/s/ Yakov Sarousi_________________
Yakov Sarousi
 
_/s/ Jenny Callicott_________________
Jenny Callicott
 
 
 
8